DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and fig 24 in the reply filed on 1/12/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is a single claim which claims both an apparatus and a method step. Such is indefinite because it is not directed to the system, but the actions of a user, which creates confusion as to when direct infringement occurs. See MPEP 2173.05(p).
Claim 8 is a single claim which claims both an apparatus and a method step. Such is indefinite because it is not directed to the system, but the actions of a user, which creates confusion as to when direct infringement occurs. See MPEP 2173.05(p).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al (US 10,688,251).
Regarding claim 1, Davis discloses tip cap comprising: a body 512 extending from a first end to a second end (fig 21); a syringe connector 542 formed at the first end (fig 21), the syringe connector comprising an outer collar surrounding a male hub 534 (fig 21), the male hub comprising a recess (where 513 is located) defined therein and having a floor surface (where 534 is pointing), and an inner surface of the outer collar is threaded 546; and a pivot 521 formed at the second end of the body (fig 18), the pivot generally being centrally-positioned and axially aligned with the male hub (figs 18 and 21) so as to provide a hands-free assembly when an end connector of a syringe is forced against the syringe connector (device may pivot around 521 and requires small amounts of force for rotation including less than 1 lb – Col.10 ll 62-65; further, 
Regarding claim 2, wherein the end connector of the syringe comprises at least one thread portion for engagement with the threaded inner surface of the outer collar of the syringe connector.  
Regarding claim 4, further comprising a flange 524 extending outwardly from the body, the flange generally positioned between the first and second ends of the body (fig 21).  
Regarding claim 5, wherein the flange is configured to provide a seal (this is a broad claim as Applicant is not claiming WHAT the flange is capable of sealing - the existing flange is capable of sealing some other structure, whether it be an appropriately sized bottle, a pipe, a resilient orifice, etc).  
Regarding claim 7, Davis discloses a tip cap comprising: a central body 512 extending between a first end and a second end (fig 21); a syringe coupling 542 provided at the first end of the body, the syringe coupling comprising an outer collar having an inner surface defining a threaded surface 546 and a male projection 534 centrally-positioned within the outer collar (fig 21); a central projection 521 provided at the second end of the body, the central projection generally extending in a direction substantially opposite the first end (figs 18 and 21); and a flange portion 524 generally surrounding at least a portion of the central body and generally being positioned between the first and second ends (fig 21).  
Regarding claim 12, see claim 5 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 10,688,251) in view of Davis et al (US 2017/0173321).
Regarding clams 6 and 11, Davis discloses the syringe connector is compatible with the ENFit and ISO 80369 design standards (Col.3 ll 6-9). 
While Davis substantially discloses the invention as claimed, it does not disclose the syringe connector is compatible with ISO 80369-3 design standards specifically. 
Davis ‘321 discloses ISO 80369-3 was known a known design standard (¶3, ¶74).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Davis such that the syringe connector is also compatible with ISO 80369-3 design standards as taught by Davis ‘321 as part of design choice for use with a specific, desired type of syringe.

Allowable Subject Matter
Claims 3 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The examiner did not find a teaching or suggestion for a tip cap configured such that when the pivot/second end is resting against a support surface, engagement of threads/lug of the syringe with the threaded outer collar causes causes rotation of the body about the pivot/central projection thereby connecting/assembling the syringe and tip cap. In Davis it appears such a pushing action would cause the syringe connectors 
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While these claims are claimed separately, they are substantially (but not identical in scope). As per Applicant’s specification (bottom of page 8), in order to not be a choking hazard (which is in claim 9), the minimum side-to-side dimension W is about 1.25 inches (which is in claim 10). The tip cap of Davis cannot be modified to be about 1.25 inches (and thus not a choking hazard) without rendering it inoperable for its intended purpose of being a self-righting tip cap. The device is intended for use with certain sized syringe tips (Col.5 41-43) and has set width ratios (all of Col.6 ll 54 to Col.7 ll 30 is relevant here), while the device could be scaled up, it is considered non-obvious when viewing Davis as it would result in a cap that was comically larger than the syringe it was intended to be used upon (and any other realistically usable syringe) and a waste of materials.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783